EGA EMERGING GLOBAL SHARES TRUST Supplement dated May 11, 2016 to the Prospectus dated July 29, 2015 for the following series (the “Funds”) of EGA Emerging Global Shares Trust (the “Trust”): Fund Ticker EGShares Beyond BRICs ETF BBRC EGShares EM Strategic Opportunities ETF EMSO EGShares EM Quality Dividend ETF HILO EGShares Emerging Markets Consumer ETF ECON EGShares Emerging Markets Core ETF EMCR EGShares India Consumer ETF INCO EGShares India Infrastructure ETF INXX EGShares India Small Cap ETF SCIN The following supplements the information about the Funds’ investment adviser, Emerging Global Advisors, LLC (“EGA”), included in the Prospectus. On May 11, 2016, Columbia Management Investment Advisers, LLC (“Columbia”) announced an agreement to acquire EGA (the “Transaction”).The Transaction is subject to certain regulatory approvals, as well as other conditions prior to closing.In connection with this announcement, the Trust’s Board of Trustees (the “Board”) will meet to consider a new investment advisory agreement between Columbia and the Trust, on behalf of each Fund, as well as other matters related to the Transaction.The Funds’ Prospectus will be further supplemented to announce the Board’s determinations. * * * Please keep this supplement for future reference.
